        Case: 3:19-cr-00155-jdp Document #: 22 Filed: 03/18/20 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
____________________________________________________________________________________

UNITED STATES OF AMERICA,
                                                                    PRETRIAL MOTION
                                      Plaintiff,                     HEARING ORDER
       v.
                                                                        19-cr-155-jdp
AUSTIN L. HEDGES,

                                 Defendant.
_____________________________________________________________________________________

       On March 12, 2020, this court held a telephonic pretrial motion hearing. Defendant did

not participate personally but was represented by his attorney, Nathan Otis. The government

was represented by Assistant United States Attorney Elizabeth Altman.

       Prior to the hearing, defendant filed no pretrial motions. Attorney Otis confirmed that

this was a tactical decision he made in consultation with his client after adequate review of the

government’s disclosures and his investigation of the case up to this time. Attorney Otis reported,

however, that he was forced to hire a new investigator, which has slowed his ability to explore

issues that need resolution before can advise Hedges how to resolve this case. As a result the

court STRUCK the existing schedule in order to provide the defense with sufficient time

adequately to prepare to defendant this case.

       This is the new schedule: submissions for the final pretrial conference are due August 17,

2020. The final pretrial conference will be August 21, 2020 at 9:00 a.m. The final hearing will

be October 7, 2020 at 2:30 p.m. Jury selection and trial will begin October 13, 2020 at 9:00 a.m.



               Entered this 12th day of March, 2020.

                                              BY THE COURT:

                                              /s/

                                              STEPHEN L. CROCKER
                                              Magistrate Judge
         Case: 3:19-cr-00155-jdp Document #: 22 Filed: 03/18/20 Page 2 of 6



                    ORDER GOVERNING FINAL PRETRIAL CONFERENCE

                                            Generally
       A defendant may waive his or her presence at the final pretrial conference by submitting
a signed waiver to the court. It is not necessary that the attorney actually trying the case attend
the final pretrial conference, but trial counsel are bound by representations and decisions made
at the conference in their absence.
       All trial counsel and all defendants must appear personally at any final hearing held by
a district judge.
       Failure timely to file and serve documents or raise issues addressed in this order may
constitute waiver at the court’s discretion.


                          Voir Dire Questions and Jury Instructions
       At the final pretrial conference the court shall finalize the voir dire questions and create
a set of legally accurate jury instructions that contains every instruction the court might need at
trial (with the possible exception of a theory of defense instruction). Toward this end, the court
will circulate voir dire questions and a packet of jury instructions prior to the parties’ submission
deadline for the final pretrial conference. These are the drafts from which we will work at the
final pretrial conference.
       Pursuant to F.R. Crim. Pro. 30 and not later than the submission deadline, the parties
must submit any proposed additions, deletions, or edits to the court’s drafts. Each proposed edit
to or deletion of a court draft voir dire question must be set forth in a separate paragraph and
must cite by number to the question at issue. Each proposed new question must be set forth in
a separate paragraph and numbered for ease of reference.
       Each proposed edit or deletion of a court draft jury instruction must be set forth in a
separate paragraph and must cite by page number to the court’s draft. Each proposed new jury
instruction must be set forth in a separately numbered paragraph. When applicable, a party
must provide adequate citation to any legal authority for any proposed edit, deletion or addition
of a jury instruction.
       Although a defendant is not required to reveal a theory of defense instruction prior to the
close of the government’s case in chief, it is helpful and efficient to discuss such instructions at

                                                 2
         Case: 3:19-cr-00155-jdp Document #: 22 Filed: 03/18/20 Page 3 of 6



the final pretrial conference when possible. Therefore, the court encourages defendants to
provide draft theory of defense instructions for consideration at the final pretrial conference. If
a defendant is not willing to do this, then the court asks that the defendant submit his or her
theory of defense instruction to the court ex parte and for in camera review prior to trial.


                Motions in Limine and Notice of Intent To Offer Evidence
       Although the trial judge will make final decisions on motions in limine and other
evidentiary issues, all such issues must be raised at the final pretrial conference for preliminary
review and discussion.
       The parties must file and serve any and all motions in limine not later than the submission
deadline for the final pretrial conference. Motions in limine should be filed individually, not in
a single collective document. When necessary, a party must provide adequate citation to any
legal authority supporting a motion in limine.
       Not later than the submission deadline for the final pretrial conference the government
must file any notice of intent to offer the following types of evidence at trial: 1) Prior felony
convictions offered for any purpose; 2) Any F.R. Ev. 404(b) evidence; 3) Any statement by a
defendant offered under F.R. Ev. 801(d)(2)(C)-(E); and 4) Any other evidence of which the
government is aware and which it intends to offer pursuant to F.R. Ev. 804 - 807. Notice must
be provided in a captioned document docketed with the court.
       Although a defendant is not required to reveal defense evidence of this sort, it is helpful
and efficient to discuss such evidence at the final pretrial conference whenever possible.
Therefore, the court encourages defendants to provide such notice for consideration at the final
pretrial conference. If a defendant is not willing to do this, then the court asks that the
defendant submit such notice to the court ex parte for in camera review prior to trial.


                                      Audiovisual Evidence
       Not later than fourteen days before the final pretrial conference, the government shall
serve on all defendants written notice of its intent to introduce at trial audio or visual recordings.
This notice shall identify with particularity those portions of the recordings that the government




                                                  3
        Case: 3:19-cr-00155-jdp Document #: 22 Filed: 03/18/20 Page 4 of 6



intends to introduce. The government simultaneously shall provide transcripts of the recordings
in final or almost-final form.
       Not later than seven calendar days prior to the final pretrial conference a defendant must
notify the government whether he or she objects to the admissibility of the recording(s) or any
portion thereof, whether he or she disputes any part of the government’s transcription, and
provide sufficiently particular bases for any such objections or disputes. If the parties cannot
promptly resolve their differences, then not later than the submission deadline for the final
pretrial conference the defendant must file and serve a motion in limine objecting to recordings
and transcripts.


                         Submission of Witness and Evidence Lists
       Not later than the Thursday before trial each party shall submit ex parte and under seal
its list of expected trial witnesses. Not later than the morning of trial, prior to jury selection,
each party shall submit a final list of exhibits and a copy of each exhibit marked with sequentially
numbered stickers. Exhibit list forms and stickers are available from the clerk of court.
       If more than one defendant will be offering exhibits, then the exhibit stickers must
identify the offering defendant by name or initials. In preparing exhibit lists, counsel must
provide the exhibit number, the witness through whom the exhibit will be offered, and a brief
description of the exhibit.
       Each party shall maintain custody of its own exhibits throughout the trial and after the
trial. Any exhibit referred to during trial becomes part of the record even if not offered or
accepted into evidence. Following trial, counsel for each party promptly shall contact the clerk
of court to arrange for the exhibits to be included in the appellate record.


                   Witness Subpoenas and Writs for Indigent Defendants
       If an indigent defendant intends to subpoena trial witnesses at government expense, then
not later than 18 days before trial he or she must file a motion under F.R. Crim. Pro. 17(b)
naming each witness, providing a street address for service, and proffering why each requested
witness is necessary for an adequate defense. The defendant must attach to the motion a




                                                 4
         Case: 3:19-cr-00155-jdp Document #: 22 Filed: 03/18/20 Page 5 of 6



completed subpoena form for each witness. Blank subpoena forms are available on the court’s
web site or from the clerk of court.
       If the requested witness is incarcerated, then defendant’s Rule 17(b) request and
subpoena form must be filed not later than 25 days before trial along with a motion for a writ
of habeas corpus ad testificandum and a completed draft writ for the magistrate judge to sign.
       If a defendant misses the deadline for filing a Rule 17(b) request or petition for a writ,
then the court still will consider the request and issue subpoenas and writs if appropriate, but
service of the subpoenas by the marshals service cannot be assured. Indigent defendants who
have received authorization to use an investigator may have their investigator serve trial
subpoenas.
       Witness payment forms are available through the marshals service. Incarcerated witnesses
are not eligible for witness fees.


                          Last Minute Settlements and Emergencies
       The attorneys in this case immediately shall notify the clerk of court if this case settles
or if some other event occurs that jeopardizes the trial date. On the weekend before trial, the
parties may reach Clerk of Court Peter A. Oppeneer at 608-287-4875. Failure promptly to notify
the clerk without good cause may result in jury costs being assessed against counsel.


                              Unsealing Confidential Documents
       In most cases it is substantively unnecessary and administratively burdensome for the
court to maintain the confidentiality of sealed documents following the conclusion of a criminal
case. Therefore, the clerk of court shall unseal all sealed documents in this case, including
transcripts of ex parte hearings, following entry of judgment by the district court.
       A document may remain under seal after judgment only if a party makes an adequately
supported written request that it remain sealed. Such requests must be filed prior to the entry
of judgment. The burden is on the party seeking continued confidentiality to make a timely
request that persuades the court.




                                                5
 Case: 3:19-cr-00155-jdp Document #: 22 Filed: 03/18/20 Page 6 of 6



         STANDING ORDER GOVERNING ELECTRONIC EVIDENCE
          TO BE USED BY THE JURY DURING ITS DELIBERATIONS

IT IS ORDERED THAT:

(1) Electronic evidence that a party intends to provide to the jury for the jury’s
    use during deliberations must be in one of these formats: .pdf, .jpg, .bmp, .tif,
    .gif, .avi, .wmv, .mpg, .mp3, .mp4, .wma, .wav, .3gpp

(2) The size of individual files shall not exceed 500 MB.

(3) Electronic evidence file names must correspond unambiguously with the
    exhibit numbers used during trial.

(4) All electronic evidence admitted at trial must be loaded to CDs, DVDs or USB
    storage devices and submitted to the Deputy Clerk before jury deliberations
    unless the court permits later submission. The electronic storage media shall
    contain only admitted evidence and shall not include any other evidence or
    information.

(5) Any request for relief from Paragraph (1) must be presented in a timely-filed
    motion in limine that details the alternate format or alternate evidence review
    equipment the party seeks to use, along with an explanation why this is
    necessary.


BY THE COURT:
/s/
JAMES D. PETERSON
Chief Judge




                                        6
